Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-7, 9-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanigicherla et al (WO 2012023150).

For claim 1, Kanigicherla et al teach the following limitations: A multi-processor mobile computing device ([0007]-[0009]; multi-processor handheld device), the device comprising: a first processor connected to a first operating memory (Fig 1 shows the processor and memory) , the first processor connected to a mobile display (Fig 2 and [0039] mention about display; the unit is integrated into a device and therefore display is connected to processors), wherein the first processor is powered by a portable power source integrated into the multi-processor mobile computing device ([0041] mention that smart phone 200 includes batteries; [0042] mentions that OS-D runs on processor 206, power consumption is reduced resulting in higher battery life; thus, 206 is the first processor that is powered by battery); a second processor connected to a second operating memory (the second processor 202 mentioned in [0043]; Fig 1 and Fig 2), wherein: the second processor is connected to a display input-output port (Fig 2 shows the two display adapters; [0043] mentions that display units through in0built ports or through docking stations; thus the processors are connected to the display input/output port); and the second processor is activated only when mobile device is connected to an external power source ([0024];[0043];[0050]; [0052]; [0056] and [0058] mention that switching from high operating mode (i.e., PC mode) to low operating mode (i.e., mobile mode) is performed automatically in response to loss external power source; thus the high configuration processor 202 operating in PC mode is activated only when the mobile device is connected to external power);  and a dual-function operating system (OS-D and OS-C mentioned in [0042]-[0043]; OS-D is mobile mode OS and OS-C is a PC mode OS), the dual-function operating system including a mobile operating system module operating on the first processor the mobile operating system module having a first capability set ([0042] mentions that OS-D operates smart phone in a mobile phone mode to perform functionalities of a conventional cellular mode; OS-D runs on low configuration processor 206); and a desktop operating system module operating on the second processor, the desktop operating system module having a second capability set, wherein the second capability set differs from the first capability set ([0043] mentions that OS-C operates smart phone in a PC mode to perform functionalities of a conventional computing device; OS-C runs on high configuration processor 202; [0044] user watches video in the PC mode using display and audio; [0045] PC mode ignores events occurring in mobile mode).  

For claim 2, Kanigicherla et al teach wherein the first processor is incorporated in a system on a chip ([0040]; [0008] PCEAPU 228 is a single chip with low configuration processor).  

For claim 3,  Kanigicherla et al teach wherein the portable power source further comprises a battery ([0041]).  

For claim 4, Kanigicherla et al teach wherein the first processor is connected to a baseband processor coupled to a cellular radiofrequency transceiver ([0003] mention about baseband module and wireless module for connection with other devices with cellular phone functionalities; [0018] mention that wireless mode uses radio service).  

For claim 5, Kanigicherla et al teach wherein the second processor is incorporated in a single board computer ([0040]; high configuration processor 202 can be placed on the same board with PCEAPU 228).  

For claim 6, Kanigicherla et al teach wherein the display input-output port is connected to an auxiliary display ([0059] mentions external display such as large screen display).  

For claim 7, Kanigicherla et al teach wherein the second processor is configured to stream output to the auxiliary display ([0044] mention that user watches video in the PC mode; [0059] mentions external display).  

For claim 9, Kanigicherla et al teach wherein the external power source further comprises a wired power source ([0024] [0041] and [0050] mention that docking station provides power through hardware connection).  

For claim 10, Kanigicherla et al teach wherein the first capability set includes wireless call placement ([0042] mention about voice calls and cellular phone functions).  

For claim 11, Kanigicherla et al teach wherein the first capability set includes a restricted non-administrative access to desktop operating system module ([0052] mentions that context exchange involves transferring necessary information from one OS to another to give a seamless switching experience; thus the first capability set includes restricted access to desktop OS).  

For claim 12, Kanigicherla et al teach wherein the second capability set includes a restricted non- administrative access to mobile operating system module  ([0052] mentions that context exchange involves transferring necessary information from one OS to another to give a seamless switching experience; thus the second capability set includes restricted access to mobile OS) .  

For claim 13, Kanigicherla et al teach wherein the second capability set excludes call placement ([0051] mention that mobile phone mode is running with low powered state to keep essential functionalities such as making/receiving calls; thus the PC mode operating system excludes call placement functionalities).  
For claim 14, Kanigicherla et al teach wherein the desktop operating system module automatically activates when the device is connected to the external power source ([0056] automatic enablement of PC mode in response to connection to external power; PC mode includes activation of desktop OS).    

For claim 15, Kanigicherla et al teach wherein the second processor automatically activates when the multi- processor mobile computing device is connected to the external power source ([0056] automatic enablement of PC mode in response to connection to external power; PC mode includes activation of second processor).  

For claim 17, Kanigicherla et al teach wherein the desktop operating system module is configured to use the mobile display as a secondary display ([0044]; PC mode uses display of smart phone; [0059] mention external large display).  

For claim 18, Kanigicherla et al teach wherein the desktop operating system module is configured to use the mobile display as a locator device in a display connected to display input-output port ([0004] and [0019] mention that the device has a touch screen display; therefore, the mobile display acts as a locator device in the display).  

For claim 19, Kanigicherla et al teach wherein the first processor is configured to remain active while the desktop operating system module is operating ([0051]; mobile mode is active to keep essential functionalities).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanigicherla et al (WO 2012023150), in view of Fuller (US Patent Application Publication 2019/0362533).

For claim 8, Kanigicherla et al does not explicitly mention that the wherein the display input-output port further include comprises a wireless port. Fuller teaches a system with wireless display port ([0037]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kanigicherla et al and Fuller to include a wireless display port so that the display can be viewed without any wire, which enhances flexibility to the user. 

4.	Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanigicherla et al (WO 2012023150).

For claim 16, Kanigicherla does not explicitly mention that  the desktop operating system module operates as a thin-client module in connection with at least a remote device. Examiner takes official notice that operating the OS module as thin client module is well known in the art.  It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to operate the OS module as a thin client module, since that allows the smart phone to have the enriched functionality with less hardware. Thin clients are suitable for cloud computing where multiple users are use the central server. 

For claim 20, Kanigicherla teaches a charging dock, the charging dock configured to charge ([0041]; [0056]), but does not mention that the dock cools the device. Examiner takes official notice that dock with cooling option for the device is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the application to have a dock with cool capability, so that the device is not overheated and exceed the thermal envelop for safe operation. 

Conclusion
PTO-892 cites Woo et al that teach switching from one OS to another OS based on battery power ([0010]). Woo is not relied upon for rejection, but provides a background concepts related to the field of the pending application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186